United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-3317
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Western District of Missouri.
                                          *
Conrad Jules Braun,                       * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                          Submitted: June 5, 2002
                              Filed: June 10, 2002
                                   ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Conrad Jules Braun appeals the sentence imposed by the district court1 upon
revocation of his supervised release, arguing that the district court erred in sentencing
him in excess of the Guidelines range.

      Following a revocation hearing, the district court found Braun had committed
three violations of his supervised release conditions. In sentencing Braun to 24
months imprisonment, the statutory maximum authorized under 18 U.S.C.

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
§ 3583(e)(3) based on Braun’s underlying offenses, the court noted that Braun was
not amenable to supervised release and a maximum sentence was necessary for the
safety of the community. Upon careful review of the record, we conclude the district
court did not abuse its discretion in imposing a sentence above the suggested
Guidelines range. See U.S.S.G. § 7B1.4 (range of imprisonment available upon
revocation); United States v. Shaw, 180 F.3d 920, 922 (8th Cir. 1995) (per curiam)
(Chapter 7 Guidelines are advisory and non-binding). Braun’s revocation prison
sentence did not exceed the maximum prison term authorized under section
3583(e)(3), and the court’s stated reasons for imposing the 24-month term reflect
consideration of the factors set forth in 18 U.S.C. §§ 3553 and 3583. See United
States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (revocation sentence reviewed for
abuse of discretion).

     Braun’s other arguments are without merit. Accordingly, we affirm, grant
counsel’s motion to withdraw, and deny all other pending motions.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-